Confidential
Execution Version




INFORMATION IN THIS EXHIBIT IDENTIFIED BY [***] IS CONFIDENTIAL AND HAS BEEN
EXCLUDED PURSUANT TO ITEM 601(B)(10)(IV) OF REGULATION S-K BECAUSE IT IS BOTH
(I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT
IF PUBLICLY DISCLOSED.






C O N F I D E N T I A L


















NORTHEAST ALLIANCE AGREEMENT


between


AMERICAN AIRLINES, INC.


and


JETBLUE AIRWAYS CORPORATION














NYDOCS02/1235638.6A
US-DOCS\116457038.21

--------------------------------------------------------------------------------






NORTHEAST ALLIANCE AGREEMENT


This NORTHEAST ALLIANCE AGREEMENT dated as of July 15, 2020, (“Effective Date”)
is by and between
American Airlines, Inc., a corporation organized under the laws of the State of
Delaware, having its principal office at 1 Skyview Drive, Fort Worth, Texas
76155, United States of America (“American”); and
JetBlue Airways Corporation, a corporation organized under the laws of Delaware,
having its principal office at 27-01 Queens Plaza North, Long Island City, New
York 11101, United States of America (“JetBlue”).
American and JetBlue may each be referred to as a “Party” and may collectively
be referred to as the “Parties.”
RECITALS
1.
The Parties aim to deliver significant customer benefits by creating a marketing
alliance (the “Northeast Alliance” or “NEA”) designed to optimize each Party’s
network to enhance the experience of passengers flying to and from certain
airports in New York and Boston.    

2.
As part of the NEA, American and JetBlue desire to enter into an enhanced
bilateral codeshare relationship as well as frequent flyer program arrangements;

3.
The NEA is intended to encourage (i) the growth and enhancement of NEA Services
including those resulting from implementing permitted codesharing and frequent
flyer arrangements, (ii) the potential addition of new NEA Routes or
optimization of existing NEA Routes, (iii) the facilitation of connections
between the Scheduled Passenger Services of each Party and its Affiliate and
Franchisees on NEA Routes; and to further the foregoing goals, (iv) the
temporary sharing, leasing or subleasing of slots and gates at airports for New
York and Boston.

4.
To best achieve the benefits of the NEA and to set forth the terms and
conditions of the NEA, the Parties will establish a system of net mutual growth
incentive payments set forth in an accompanying Mutual Growth Incentive
Agreement (the “MGIA”) between the Parties entered into on the same date as this
Agreement; and

5.
Both Parties acknowledge and agree that each will retain full control over all
aspects of their respective businesses, including setting pricing for their
services and making decisions regarding their capacity and their route networks.

NOW THEREFORE, in consideration of the mutual covenants and promises in this
Agreement, the Parties hereby agree as follows:
1
DEFINITIONS AND EFFECTIVENESS

1.1
Definitions. Terms with their initial letters capitalized have the meanings set
forth in Appendix A unless they are defined in the body of this Agreement.





1
NYDOCS02/1235638.6A
US-DOCS\116457038.21

--------------------------------------------------------------------------------





1.2
Related Agreements. In connection with this Agreement, the Parties are entering
into the MGIA on the same date as this Agreement, and promptly following the
date of this Agreement, the Parties will enter into the Codeshare Agreement, the
Frequent Flyer Program Agreements, and a Special Prorate Agreement (individually
or collectively, as the context requires, the “Related Agreements”). The Parties
may enter into additional agreements in the future in furtherance of the goals
of the NEA, such as a [***]. Any such agreements will specifically reference
this Agreement and upon their effectiveness will also be deemed “Related
Agreements” for purposes of this Agreement.

1.3
Review by Competent Authorities. While this Agreement will become effective on
the Effective Date, the Parties acknowledge that this Agreement and the Related
Agreements may require the Parties to provide notice to a Competent Authority
and may be subject to regulatory review or further government inquiry. The
Parties agree that they cannot fully implement the NEA until each Party in its
reasonable judgment believes such regulatory review or further government
inquiry by a Competent Authority regarding the NEA has been completed, and
implementation of the NEA would not entail unreasonable regulatory or litigation
conditions or risks. Following the Effective Date, the Parties agree to use
commercially reasonable efforts to (i) consult and cooperate with each other, at
each Party’s own expense unless otherwise agreed, in connection with any review,
proceedings, or other actions brought by a Competent Authority or private party
relating to implementation of this Agreement and the Related Agreements and (ii)
work with Competent Authorities to resolve any issues, objections or concerns
such Competent Authorities may have, and, if necessary, amend this Agreement and
the Related Agreements and/or enter into a subsequent agreement to resolve any
outstanding issues, objections or concerns, provided that any such amendment or
agreement is commercially reasonable to each Party and does not adversely impact
in any material respect the value either Party seeks in entering into this
Agreement or the Related Agreements. The Parties acknowledge and agree that any
such amendment and/or subsequent agreement potentially entered into by the
Parties that may be required to resolve issues, objections or concerns raised by
Competent Authorities would be of a different nature than this Agreement and the
Related Agreements in their forms originally contemplated and therefore neither
Party is under any obligation to implement such amendment or subsequent
agreement if, based on the Party’s reasonable judgment, it would constitute a
Burdensome Condition, and in such circumstance, may terminate this Agreement and
the Related Agreements in full pursuant to Section 5.9. The foregoing sentence
expressly supersedes any termination provision in any of the Related Agreements.
The Parties further agree that following the Implementation Date that these
consultation and cooperation provisions will continue in force to the extent
there is a change in circumstances that would in the reasonable judgment of a
Party entail unreasonable regulatory or litigation conditions or risks.

1.4
Implementation Date. Upon the Parties’ mutual determination that implementation
of the NEA would not entail unreasonable regulatory or litigation conditions or
risks, the Parties will execute a written acknowledgement, and the date of such
acknowledgement will be the “Implementation Date.” The Parties will undertake
within [***]following the Implementation Date all of the activities indicated in
this Agreement and in the Related Agreements to achieve full implementation of
the NEA that had not yet been undertaken pending resolution of any issues,
objections or concerns of Competent





2
NYDOCS02/1235638.6A
US-DOCS\116457038.21

--------------------------------------------------------------------------------





Authorities to achieve full implementation of the NEA, including initiating
activities under the MGIA. If one Party believes that an activity will take
longer to implement, the Parties will discuss and agree upon a
mutually-acceptable timeline to achieve the implementation of such activity.
2
ELEMENTS OF THE NEA

2.1
Geographic Scope of the NEA. The NEA will cover all NEA Services. [***]

2.2
Governing Agreement. The Parties agree that this Agreement will be the governing
agreement for the NEA and unless expressly set forth to the contrary in the
Related Agreements, the terms and conditions of this Agreement shall supersede
any contradictory or inconsistent provisions in any of the Related Agreements.

2.3
Mutual Growth Incentive Agreement. To achieve the procompetitive benefits of the
NEA and encourage investments in and improvements to each Party’s network under
the NEA, the Parties agree to enter into the MGIA on the same date as this
Agreement. The Parties agree that the MGIA will not be implemented until the
Implementation Date of the NEA in accordance with Section 1.4.

2.4
Codeshare Agreement. The Parties agree to enter into the Codeshare Agreement in
order to establish their codeshare relationship.

2.5
Frequent Flyer Program Agreements. The Parties agree to enter into the Frequent
Flyer Program Agreements to establish the Parties’ loyalty program participation
on the terms set forth in Appendix B.

2.6
Special Prorate Agreement. The Parties agree to enter into a Special Prorate
Agreement on terms to be agreed.

2.7
Lounge Access Agreement. The Parties may enter into the Lounge Access Agreement
to provide lounge access to eligible passengers.

3
OPERATION OF THE NEA

3.1
Network Growth and Consultation.

3.1.1
The Parties agree to use commercially reasonable efforts to coordinate the NEA
Services, particularly with regard to Codeshared Flights, in order to minimize
connecting passenger waiting time and to maximize passenger convenience and
service, subject to the Parties’ respective operational constraints and
commercial considerations. Notwithstanding this Article 3 or Article 4, each
Party will continue to make independent decisions regarding pricing, capacity
and network management for its Scheduled Passenger Services and will provide
guidance to its business personnel responsible for implementation and management
of the NEA to ensure such independent decision-making.

3.1.2
Without limiting the generality of the foregoing, the Parties shall, for the
benefit of consumers:





3
NYDOCS02/1235638.6A
US-DOCS\116457038.21

--------------------------------------------------------------------------------





3.1.2.1
[***]

3.1.2.2
develop a process to ensure timely communication [***]to plan resources
effectively; and

3.1.2.3
regularly review performance of the NEA Services. [***]each Party will maintain
its independent decision-making authority.

3.2
[***]

3.3
[***]

3.4
Slot Usage and Maintenance.

3.4.1
Each Party may temporarily lease or sublease Slots to the other Party at the NEA
Airports from time to time during the term of this Agreement pursuant to the
terms and conditions set forth in Appendix C.

3.4.2
During the term of this Agreement, the Parties agree that:

3.4.2.1
[***];

3.4.2.2
[***]; and

3.4.2.3
[***].

3.4.3
During the term of this Agreement, the Parties agree that:

3.4.3.1
[***]

3.4.3.2
[***].

4
MANAGEMENT OF THE NEA

4.1
Management Committee.

4.1.1
The Parties agree to appoint a Management Committee to oversee the NEA on behalf
of the Parties in the manner and to the extent set forth herein. The Management
Committee will consist of four representatives, two appointed by each Party, at
least one of which will be at a level in terms of functionality within each
organization substantially equivalent to Vice President. A member of the
Management Committee may resign at any time. Upon the resignation, removal,
death or disability of a member of the Management Committee, the appointing
Party will have the exclusive right to appoint another individual subject to the
qualifications set forth above. Each Party agrees to provide the other Party
with prompt written notice of any change in the identity of its respective
appointees to the Management Committee.

4.1.2
The Parties agree to hold regular meetings of the Management Committee at least
quarterly (in person or by telephone) at mutually agreed times and locations.





4
NYDOCS02/1235638.6A
US-DOCS\116457038.21

--------------------------------------------------------------------------------





Decisions of the Management Committee must be made by a unanimous vote of its
representatives.
4.1.3
The Management Committee will be responsible for and is hereby authorized to (i)
ensure that the Parties are implementing the NEA pursuant to the terms of this
Agreement and the Related Agreements; (ii) measure and report on the success of
the NEA in achieving significant consumer benefits and the other commercial
benefits (including financial) the Parties reasonably expect to achieve from
this Agreement and the Related Agreements; (iii) implement and monitor protocols
to limit the exchange of competitively sensitive information; and (iv) resolve
or escalate any disputes between the Parties related to this Agreement and the
Related Agreements.

4.2
Functional Committees. The Management Committee may from time to time designate
and appoint standing or temporary Functional Committees to be tasked with
overseeing a variety of functional areas, such as [***] The Management Committee
may authorize these Functional Committees to ensure that the Parties are
implementing the NEA pursuant to the terms of this Agreement and the Related
Agreements with regards to their designated functional area. Each Functional
Committee may include any reasonable number of representatives appointed by each
Party, provided that each Party will only have one collective vote regardless of
the number of representatives it appoints to a Functional Committee. Each
relevant Functional Committee will be the first point of contact for resolution
of disputes between the Parties related to this Agreement and the Related
Agreements. Any unresolved disputes will be escalated to the Management
Committee for resolution. Each Functional Committee will implement and monitor
protocols to limit the exchange of competitively sensitive information between
the Parties.

5
TERM AND TERMINATION

5.1
Term. This Agreement will commence on the Effective Date and will continue in
effect until the fifth anniversary of the Effective Date, provided, however,
that if during such initial five year period, one Party notifies the other that
it does not want to proceed to another term absent material changes to this
Agreement or the Related Agreements, the Parties will discuss in good faith
amending this Agreement or the Related Agreements to address such Party’s
concerns. If the Parties cannot reach agreement on amending the Agreement or the
Related Agreements, this Agreement will automatically be extended for an [***]
If no such notice is given during the initial five years of the term, this
Agreement will be automatically extended for an additional five years until the
tenth anniversary of the Effective Date. Thereafter, unless terminated early in
accordance with this Article 5, this Agreement will renew for additional
successive five year terms (each, a “Renewal Term”), unless either Party
notifies the other Party in writing at least [***]in advance of the end of the
then-current term that it does not desire to renew this Agreement.

5.2
Termination Rights. Either Party will be entitled to terminate this Agreement in
accordance with Sections 3.4.3, 5.3, 5.4, 5.5, 5.6, 5.8, 5.9, 5.10 or 10.13, and
the Parties will enter into the wind-down period set forth in Section 5.11 upon
the effective date of





5
NYDOCS02/1235638.6A
US-DOCS\116457038.21

--------------------------------------------------------------------------------





termination. Either Party’s termination of this Agreement will be without
prejudice to any rights or liabilities that accrued under this Agreement prior
to termination.
5.3
Termination for Convenience. At any time [***], either Party may terminate this
Agreement for convenience [***] written notice to the other Party, [***].

5.4
Termination for Cause. Either Party may terminate this Agreement [***] written
notice to the other Party upon a Material Default by the other Party, unless
within such [***], the other Party cures its Material Default to the Party’s
reasonable satisfaction.

5.5
Termination for Force Majeure. Either Party may terminate this Agreement upon
written notice to the other Party upon a Force Majeure Event with respect to the
other Party, which Force Majeure Event (i) has prevented such other Party from
performing its material obligations under this Agreement for at least [***], and
(ii) has a material adverse effect on the terminating Party.

5.6
Termination for Change of Control or Acquisition. Commencing on the
Implementation Date, the following terms shall apply:

5.6.1
[***]

5.6.2
[***]

5.7
Termination Fees.

5.7.1
Termination for Convenience Fee. In the event either Party terminates the
Agreement in accordance with Section 5.3, the terminating Party will pay, by
wire transfer of immediately available funds on the effective date of any such
termination, the non-terminating Party a termination fee (a “Termination for
Convenience Fee”) as follows, with the applicable year measured according to the
date on which the termination notice is provided:

Agreement year measured from the Effective Date
Termination for Convenience Fee
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



5.7.2
Exclusivity Termination Fee. In the event either Party terminates this Agreement
pursuant to Section 5.4 due to the other Party’s breach of its exclusivity
obligations under the Related Agreements, the breaching Party will pay, by wire
transfer of immediately available funds on the effective date of any such
termination, the non-breaching Party a termination fee (an “Exclusivity
Termination Fee”) as follows, with the applicable year measured according to the
date on which the termination notice is provided:





6
NYDOCS02/1235638.6A
US-DOCS\116457038.21

--------------------------------------------------------------------------------





Agreement year measured from the Effective Date
Exclusivity Termination Fee
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



During any Renewal Term, the Exclusivity Termination Fee for the [***]the
Renewal Term would be [***], for the [***], for the [***], and for the [***].


5.7.3
Subsequent Exclusivity Termination Fee. In the event (i) this Agreement is
terminated pursuant to Section 5.3 for convenience, and (ii) the Party
terminating the Agreement for convenience enters into a relationship with a
third party within the earlier of (a) [***]and (b) the end of the then-current
term if the Agreement had not been terminated that would have been a breach of
such Party’s exclusivity obligations under the Related Agreements if entered
into prior to termination of the Related Agreements, then in addition to the
Termination for Convenience Fee, such Party shall also pay the other Party a
Subsequent Exclusivity Termination Fee by wire transfer of immediately available
funds on the effective date of any such relationship. The “Subsequent
Exclusivity Termination Fee” paid by the terminating Party in accordance with
this Section 5.7.3 shall be an amount equal to (a) the amount set forth in
Section 5.7.2 applicable to the year in which the deemed breach of exclusivity
occurs, minus (b) the amount of the Termination for Convenience Fee received by
the non-terminating party.

In the event (i) this Agreement is terminated pursuant to Section 5.4 for breach
(other than for a breach of exclusivity), and (ii) the non-terminating Party
enters into a relationship with a third party within the earlier of (a) [***]and
(b) then end of the then-current term if the Agreement had not been terminated
that would have been a breach of such Party’s exclusivity obligations under the
Related Agreements if entered into prior to termination of the Related
Agreements, then in addition to any remedies the non-terminating Party paid as
the remedy for the breach, the non-terminating Party shall pay the other Party a
Subsequent Exclusivity Termination Fee by wire transfer of immediately available
funds on the effective date of any such relationship. The “Subsequent
Exclusivity Termination Fee” paid by the non-terminating Party in accordance
with this Section 5.7.3 shall be an amount equal to (a) the amount set forth in
Section 5.7.2 applicable to the year in which the breach of exclusivity occurs,
minus (b) amounts received by the non-breaching Party as the remedy for the
breach.
5.7.4
M&A Termination Fee. In the event either party terminates due to a Change of
Control or Acquisition in accordance with Section 5.6, the termination fee
payable shall be an amount equal to (i) [***]if the Agreement is terminated
pursuant to Section 5.6.1, or (ii) [***]if the Agreement is terminated pursuant
to Section 5.6.2 (each, as applicable, the “M&A Termination Fee”).





7
NYDOCS02/1235638.6A
US-DOCS\116457038.21

--------------------------------------------------------------------------------





5.7.5
Contract Rejection Fee. In the event either Party successfully rejects this
Agreement and the Related Agreements in any bankruptcy proceeding, the rejecting
Party will pay, by wire transfer of immediately available funds on the effective
date of any such rejection, the other Party a termination fee (a “Contract
Rejection Fee”) as follows, with the applicable year measured according to the
date on which the rejection of this Agreement and the Related Agreements is
effective:

Agreement year measured from the Effective Date
Contract Rejection Fee
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



During any Renewal Term, the Contract Rejection Fee for the [***]the Renewal
Term would be [***], for the [***], for the [***], and for the [***].


5.7.6
The parties acknowledge and agree that the Termination Fees are intended to be a
non-punitive, fair and partial approximation of both (a) the amounts the Party
receiving the Termination Fee has incurred to engage in and foster the NEA
(e.g., costs of implementing new Services) as well as (b) the anticipated
benefits the Party receiving the Termination Fee would have been likely to
receive. The Parties agree that the Termination Fee constitutes liquidated
damages, and not a penalty, and the payment thereof in such circumstances is
supported by due and sufficient consideration.  Notwithstanding anything to the
contrary set forth in this Agreement, if this Agreement is terminated by either
Party and the Termination Fee is paid to the non-terminating Party pursuant to
this Section 5.7, then the payment to the non-terminating Party of the
Termination Fee shall be the sole and exclusive remedy of the non-terminating
Party and its Affiliates and Franchisees for any loss suffered by such Party and
its Affiliates and Franchisees as a result of a breach by the other Party or its
Affiliates or Franchisees of its obligations under the Related Agreement and the
terminating Party shall have no right to, and agrees not to seek any money
damages, whether in contract, tort or otherwise from the non-terminating Party
or its Affiliates or Franchisees with respect to a breach of the terminating
Party’s obligations under the Related Agreements.

5.7.7
Each Party acknowledges and agrees that the covenants and agreements set forth
in this Section 5.7 are an integral part of the transactions contemplated by
this Agreement and without these covenants and agreements, the Parties would not
have entered into this Agreement. Accordingly, if the Party that owes the
Termination Fee fails to pay the Termination Fee in a timely manner, and, in
order to obtain such payment, the receiving Party makes a claim that results in
a judgment against the paying Party, the paying Party will also pay to the
receiving Party that Party’s reasonable costs and expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with such suit, together
with interest at the prime rate of Citibank N.A. in effect on the date such
payment was required to be made.





8
NYDOCS02/1235638.6A
US-DOCS\116457038.21

--------------------------------------------------------------------------------





5.8
Termination for Insolvency or Cessation of Operation. In the event of the
dissolution, liquidation, winding up (or equivalent action) of one of the
parties, or the failure by one of the parties to maintain its corporate
existence, either in whole or with respect to a substantial portion of its
business, or the cessation of operations of one of the parties for a period of
more than ten days, the suspension or revocation of a party’s authority to
operate as an airline for a period of more than [***]the filing by a party for
bankruptcy protection (such as a Chapter 7 or Chapter 11 filing, subject to the
exception for solvent reorganization as set forth below), the other party will
be entitled to terminate this Agreement immediately upon delivery of written
notice. Notwithstanding the foregoing, if a party undergoes solvent
reconstruction or reorganization following which the reconstructed or
reorganized entity owns all or substantially all of the assets owned by such
party prior to the solvent reconstruction or reorganization, the other party
will only have a right to termination under this Section 5.8 if as part of the
bankruptcy or insolvency process a Competent Authority mandates, or such party
elects to make, material changes in the current or future business operations of
the party engaged in such process and the impact of those mandated or elected
changes has a material adverse effect on the other party in connection with the
NEA (e.g., if the party undergoing such reconstruction or reorganization is
required to reduce the amount of flying to the NEA Airports by a greater
proportional amount than its overall reduction in flying across its network);
provided, however, that if a party going through reorganization has only elected
(and is not mandated) to make changes that the other party believes have such a
material adverse effect, the party seeking to terminate the Agreement must first
notify the electing party that it views such changes to have such material
adverse effect and the parties will negotiate in good faith if alternatives
would have a different outcome. If, as a result of such negotiations, the
reorganizing party elects not to make such changes (or other changes that would
have a material adverse effect on the non-reorganizing party), then the
non-reorganizing party cannot terminate the Agreement under this Section 5.8.

5.9
Termination for Governmental Actions. In the event that, as a result of any
action of a Competent Authority, the NEA cannot be fully implemented in
accordance with Section 1.3, or any material part of this Agreement or any of
the Related Agreements is, or becomes, or will be declared illegal, invalid or
unenforceable in any jurisdiction, or as a result of such action a Party
determines in its sole discretion that a Burdensome Condition has been created,
the Parties agree to promptly discuss the impact of the action and whether or
not there are commercially workable solutions to modify this Agreement or the
Related Agreements, or take other action to remove or otherwise resolve such
regulatory or governmental issues, or address such illegality, invalidity or
unenforceability, in good faith. If either Party determines in its sole
discretion that no modification or change to this Agreement or the Related
Agreements is feasible or that any resulting Burdensome Condition cannot be
adequately alleviated, that Party may terminate this Agreement upon 30 days’
prior written notice to the other Party (such notice to be given no later than
30 days after the date such Party declares that no modification or change is
feasible or that the resulting Burdensome Condition cannot be adequately
alleviated). Notwithstanding the foregoing, if a Competent Authority declares
this Agreement or the Related Agreements to be illegal and there is no
commercially feasible way to render the Agreement or the Related Agreements
legal, then the Parties shall immediately terminate this Agreement and the
Related Agreements.





9
NYDOCS02/1235638.6A
US-DOCS\116457038.21

--------------------------------------------------------------------------------





5.10
Termination for Delay in Implementation. If the Implementation Date has not
occurred by [***], either Party may terminate this Agreement and all Related
Agreements in full upon written notice to the other Party.

5.11
Effect of Termination.

5.11.1
Upon termination, including pursuant to Section 3.4.3, each Party agrees to
provide reasonable assistance to the other Party to wind down the NEA. The
Agreement will be in effect during a wind-down period not to exceed 12 months
but only for purposes of this Section 5.11. This wind-down period is intended
solely to fulfill existing bookings under applicable Related Agreements, and to
minimize disruption to operations and to passengers as a result of the
termination. Promptly upon receipt or provision of notice of termination, each
Party may immediately implement restrictions preventing further bookings on
flights such Party operates and may immediately cease marketing flights operated
by the other Party. Each Party will use its commercially reasonable efforts to
minimize any disruption caused to customers and to mitigate the costs incurred
by the Parties on termination or expiration of this Agreement. Each Party will
return, terminate the lease of or otherwise end its use of, all slots of the
other Party that it shared with, or leased or subleased from the other Party in
accordance with Appendix C, as well as all gates of the other Party that it is
then currently using. The Parties agree to discuss in good faith and implement
as mutually-agreed any actions needed to effectuate the termination of this
Agreement no later than at the end of the notice period.

5.11.2
The terms of the MGIA and all provisions of this Agreement will continue with
respect to the NEA Services during any termination notice period (that period
being the time from provision of notice until the completion of the time period
stated in this Agreement associated with the nature of termination). In
addition, the MGIA will survive for any period required to complete the audit,
reconciliation and payment processes set forth in that agreement that apply to
any period during which the NEA Services under this Agreement were flown.

5.11.3
If either Party terminates this Agreement, the MGIA will also automatically
terminate (subject to Section 5.11.2). In addition, the terminating Party would
have the option to terminate one or more of the other Related Agreements. If the
non-terminating Party objects to the terminating Party’s election, it shall
notify the terminating Party and the Parties agree to promptly discuss in good
faith the termination of the Related Agreements at issue. If the Parties do not
reach agreement within [***], any Related Agreements that either Party wants to
terminate, will terminate, subject to the wind-down provisions in Section 5.11.1
above.

5.11.4
Sections 1.1, 5.7.3, 5.11, 6, 7, 8, 9, 10.1, 10.5, 10.8, 10.13, Appendix A,
Appendix C and Appendix D will survive any termination or expiration of this
Agreement.

6
CONFIDENTIALITY

6.1
Except for discussions with, and the provision of this Agreement and the other
agreements contemplated hereby to, the relevant Competent Authorities and except
as expressly





10
NYDOCS02/1235638.6A
US-DOCS\116457038.21

--------------------------------------------------------------------------------





provided in this Agreement, neither Party may sell, transfer, publish, disclose,
display or otherwise make available the Confidential Information of the other
Party to any third party without the prior written consent of the Party whose
Confidential Information is at issue, except as may be required by Applicable
Law (including requirements by oral questions, interrogatories, subpoenas, civil
investigative demands or similar processes), in which case the Party from whom
disclosure is sought (the “Disclosing Party”) will promptly notify the other
Party (the “Affected Party”). To the extent that the Affected Party objects to
the disclosure of its Confidential Information, the Disclosing Party will (at
the Affected Party’s expense) use all reasonable efforts to (i) resist making
any disclosure of such Confidential Information, (ii) limit the amount of such
Confidential Information to be disclosed, and (iii) obtain a protective order or
other appropriate relief to minimize the further dissemination of any
Confidential Information to be disclosed. In addition, the Parties agree to not
disclose the Confidential Information received to any of their respective
representatives except on a need-to-know basis for the purposes of implementing
and administering this Agreement; provided, however, that prior to any such
disclosure the Disclosing Party will inform all such representatives of the
confidential nature of the information, and that it is subject to this
non-disclosure obligation, and will further instruct such representatives to
treat such information confidentially. Each Party agrees to be responsible for
any breach of the provisions set forth in this Article 6 by its respective
representatives. Neither Party will use the Confidential Information of the
other Party for any purpose other than as expressly provided in this Agreement.
Without limiting any other provision of this Agreement, the Parties agree not to
share competitively sensitive information regarding routes unrelated to the NEA
Airports.
6.2
Public announcements relating to this Agreement and the Related Agreements will
be made jointly by the Parties in an agreed format and at a time agreed by the
Parties. Neither Party will unreasonably withhold its agreement to such format
and timing.

6.3
Each Party acknowledges and agrees that each Affected Party will have no
adequate remedy at law if there is a breach or threatened breach of this Article
6 and, accordingly, each Affected Party will be entitled to seek an injunction
or other equitable or similar preventative relief available under the laws of
any jurisdiction against the breaching or potentially breaching Party or its
representatives for such breach or threatened breach. Nothing herein will be
construed as a waiver of any other legal or equitable remedies which may be
available to any Affected Party in the event of a breach or threatened breach of
this Article 6 and any Affected Party may pursue any other such remedy,
including the recovery of damages.

7
NOTICES

7.1
Any notice or communication required or permitted hereunder must be in writing
and sent by (i) personal delivery, (ii) expedited delivery service with proof of
delivery, or (iii) registered or certified mail, postage prepaid, or electronic
transmission with confirmed receipt, addressed as follows:





11
NYDOCS02/1235638.6A
US-DOCS\116457038.21

--------------------------------------------------------------------------------





To American:
American Airlines, Inc.
1 Skyview Drive
MD 8D202
Fort Worth, Texas 76155
U.S.A.
Attn: Managing Director - Strategic Alliances
Email: anmol.bhargava@aa.com


with a copy to:


American Airlines, Inc.
1 Skyview Drive
MD 8B503
Fort Worth, Texas 76155
U.S.A.
Attn: Deputy General Counsel
 
Email: legal.notices@aa.com


To JetBlue:
JetBlue Airways Corporation
27-01 Queens Plaza North
Long Island City, New York 11101
U.S.A.
Attn: Vice President Airline Partnerships
Email: B6AirlinePartnerships@jetblue.com


with a copy to:


JetBlue Airways Corporation
27-01 Queens Plaza North
Long Island City, New York 11101
U.S.A.
Attn: General Counsel
Email: Brandon.Nelson@jetblue.com

or to such other address or to the attention of such other person as the
applicable Party hereafter designates by written notice sent in accordance
herewith. Any such notice or communication will be deemed to have been given
either at the time of personal delivery or, in the case of delivery by service
or mail, as of the date of proof of delivery at the address and in the manner
provided herein.
8
GOVERNING LAW; VENUE

8.1
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES ARISING OUT OF OR
DIRECTLY RELATING TO THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO THEIR
CONFLICT OF LAWS PRINCIPLES) INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE.

8.2
Any dispute arising out of or in connection with the validity, interpretation,
performance or consequences of this Agreement shall be referred to the competent
federal district courts in New York City, New York.





12
NYDOCS02/1235638.6A
US-DOCS\116457038.21

--------------------------------------------------------------------------------





8.3
In addition to any other remedy available to a Party under this Agreement, and
without limiting Section 5.7, in the event of a dispute, the non-prevailing
Party shall pay the prevailing Party’s reasonable costs and expenses (including
reasonable attorneys’ fees and expenses) incurred in connection with any suit or
proceeding arising from such dispute.

9
CONSEQUENTIAL DAMAGES

9.1
EXCEPT (A) FOR DAMAGES ARISING FROM PERSONAL INJURY OR DEATH, (B) DAMAGES
ARISING FROM FRAUD OR GROSS NEGLIGENCE; (C) FOR THE PAYMENT OF THE TERMINATION
FEES AS SET FORTH IN SECTION 5.7, AND (D) FOR DAMAGES ARISING FROM THE BREACH OF
ANY CONFIDENTIALITY, PRIVACY OR DATA SECURITY OBLIGATIONS, NEITHER PARTY NOR ITS
AFFILIATES WILL BE LIABLE FOR ANY LOSS OF PROFITS, LOSS OF REVENUE, LOSS OF
CONTRACT, LOSS OF ANTICIPATED SAVINGS, OR ANY INDIRECT OR CONSEQUENTIAL LOSS,
WHETHER ARISING UNDER THIS AGREEMENT OR THE MUTUAL GROWTH INCENTIVE AGREEMENT,
AND WHETHER BASED ON A CLAIM OF CONTRACT, TORT (INCLUDING NEGLIGENCE), BREACH OF
STATUTORY DUTY, OR ARISING FROM ANY BREACH, OR FAILURE TO PERFORM OR IMPROPER
PERFORMANCE UNDER THIS AGREEMENT OR THE MUTUAL GROWTH INCENTIVE AGREEMENT EVEN
IF SUCH PARTY OR ITS AFFILIATES KNEW OR SHOULD HAVE KNOWN OF THE EXISTENCE OF
SUCH DAMAGES, AND EACH PARTY HEREBY IRREVOCABLY RELEASES AND WAIVES ANY CLAIMS
AGAINST THE OTHER PARTY REGARDING SUCH DAMAGES. THE PROVISIONS OF THIS SECTION
SHALL NOT APPLY TO ANY RELATED AGREEMENTS OTHER THAN THE MUTUAL GROWTH INCENTIVE
AGREEMENT; PROVIDED, HOWEVER, THAT IN THE EVENT ANY OF THE EXCLUSIONS IN
SUBCLAUSES (A) THROUGH (D) APPLY, NONE OF THE LIMITATIONS IN THIS SECTION OR ANY
RELATED AGREEMENT SHALL APPLY, AND THE NON-BREACHING PARTY SHALL BE FREE TO
PURSUE ANY AND ALL REMEDIES AND DAMAGES PERMITTED AT EQUITY AND IN LAW, PROVIDED
FURTHER THAT IN ALL CASES, LOST PROFITS DAMAGES MUST BE (I) CONSISTENT WITH AND
PROVEN UNDER NEW YORK LAW, AND (II) LIMITED BY THE TERM OF THE AGREEMENT.

10
MISCELLANEOUS

10.1
Data Protection and Privacy. The Parties will each comply with all Applicable
Law and regulation regarding privacy and protection of personal data. Without
limiting the foregoing, each Party agrees to comply with the Proprietary Rights,
Privacy and Data Security Addendum attached hereto as Appendix D, which will
survive any expiration or termination of this Agreement.

10.2
Affiliates and Franchisees. To the extent this Agreement or a Related Agreement
provides for or contemplates participation of a Party’s Affiliates or
Franchisees to comply with the terms of this Agreement or a Related Agreement,
the Parties will include such Affiliates and use commercially reasonable efforts
to include such Franchisees (including for the avoidance of doubt any future
Franchisees) in the activities. If a Party acquires





13
NYDOCS02/1235638.6A
US-DOCS\116457038.21

--------------------------------------------------------------------------------





or creates a new Affiliate or Franchisee after the Effective Date, the Parties
will negotiate in good faith the terms by which the new Affiliate or Franchisee
will be included in the NEA. The Parties agree that the inclusion of the other
Party’s Affiliates and Franchisees will be pursuant to this Agreement and/or a
Related Agreement and will not require the execution of separate subsidiary
coordination agreements, except as otherwise agreed by the Parties. If and to
the extent the activities contemplated by this Agreement or a Related Agreement
include the participation of a Party’s Affiliates or Franchisees, such Party
will cause such Affiliates or Franchisees to participate in such activity. The
participation of an Affiliate or a Franchisee in such activities will
automatically terminate when the Party to which it is affiliated ceases
participating in such activities contemplated by this Agreement or a Related
Agreement.
10.3
Compliance with Laws and Regulations. Each Party represents, warrants, and
agrees that performance of its respective obligations under this Agreement will
be conducted in compliance in all material relevant respects with and it will
have all required licenses under any Applicable Law.

10.4
Amendment. This Agreement may be amended only by a written instrument signed by
both Parties. Execution may be effected by delivery of PDF signature pages and
acknowledgement of receipt thereof to the delivering Party.

10.5
Waiver. A Party does not waive any right under this Agreement by failing to
insist on compliance with any of the terms of this Agreement or by failing to
exercise any right hereunder. Any waivers granted hereunder are effective only
if recorded in a writing signed by the Party granting such waiver. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

10.6
Assignment. Neither Party may assign, novate or transfer or permit the
assignment, novation or transfer of this Agreement (or any rights hereunder)
without the prior written consent of the other Party, which consent may be
withheld in such Party’s sole discretion.

10.7
Independent Contractor. Each Party is an independent contractor. Nothing in this
Agreement is intended or will be construed to create or establish any agency
relationship (except to the extent a Party is expressly in writing designated to
serve as agent for the other Party), legal partnership, joint venture or any
other separate incorporated or unincorporated entity or fiduciary relationship
between the Parties in the United States or any other country where provisions
of this Agreement may need to be implemented. Neither Party has authority to act
for or to incur any obligations on behalf of or in the name of the other Party
and neither Party will be liable to any third party for actions of the other
Party. Each Party will remain an entirely separate corporate entity and will
retain independent decision-making and managerial authority regarding all
matters.

10.8
Third parties. This Agreement is binding upon and inures to the benefit of the
Parties and their successors and permitted assigns. Subject to Section 10.2, all
rights, remedies and obligations of the Parties hereunder will accrue and apply
solely to such Parties and their successors and assigns and there is no intent
to benefit any third parties.





14
NYDOCS02/1235638.6A
US-DOCS\116457038.21

--------------------------------------------------------------------------------





10.9
Force Majeure. Neither Party will be liable for delays or failures to perform
under this Agreement caused by a Force Majeure Event, provided that no
obligation to make a payment will be excused or limited by virtue of any Force
Majeure Event.

10.10
Further Assurances. Subject to Applicable Law, each Party will perform such
further acts and execute and deliver such further instruments and documents at
such Party’s expense, as may be required by Applicable Law or as may be
reasonably requested by the other Party to carry out and effectuate the purposes
of this Agreement.

10.11
Counterparts. This Agreement may be executed in counterparts, which taken
together will constitute one and the same instrument. Execution may be effected
by delivery of PDF signature pages.

10.12
Headings; Construction. The headings used in this Agreement are for convenience
only and have no interpretive value. This Agreement is the product of
negotiations between the Parties and will be construed as if jointly prepared
and drafted by them, and no provision hereof will be construed for or against
any Party by reason of ambiguity in language, rules of construction against the
drafting Party, or similar doctrine. The definitions used in this Agreement will
be equally applicable to both the singular and the plural forms of such terms.
References in this Agreement to Sections will refer to sections of the main text
of this Agreement unless stated otherwise. As used in this Agreement, the words
“include” and “including,” and variations thereof, will be deemed to be followed
by the words “without limitation” and the words “commercially reasonable
efforts” will mean “all reasonable but commercially prudent endeavors.”

10.13
Severability. If any provision of this Agreement is determined by any court or
governmental authority to be unenforceable, the Parties intend that this
Agreement be enforced as if the unenforceable provisions were not present and
that any partially valid and enforceable provisions be enforced to the extent
that they are enforceable. If, in the reasonable opinion of either Party, any
such severance affects the commercial basis of this Agreement, the Party agrees
to inform the other Party and the Parties will negotiate in good faith to agree
upon modification of this Agreement so as to maintain the balance of the
commercial interests of the Parties. If, however, such negotiations are not
successfully concluded within 90 days from the date a Party has informed the
other Party that the commercial basis has been affected, either Party may
terminate this Agreement by giving at least a further 30 days’ prior written
notice to the other Party.

10.14
Entire Agreement. This Agreement and the Related Agreements constitute the
entire agreement of the Parties with respect to their subject matter and, as of
the date first written above, terminate and supersede any prior or
contemporaneous agreements, discussions, undertakings and understandings,
whether written or oral, expressed or implied, between the Parties with respect
to the same subject. Neither Party has entered into this Agreement or the
Related Agreements in reliance upon any statement, representation, warranty,
undertaking, assurance, promise, understanding or other provision made by or on
behalf of the other Party, any of its representatives or any other person which
is not expressly set out in this Agreement or the Related Agreements.







15
NYDOCS02/1235638.6A
US-DOCS\116457038.21

--------------------------------------------------------------------------------






NORTHEAST ALLIANCE AGREEMENT – EXECUTION PAGE
IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered by their proper and duly authorized representatives as of the date
first above written.


JETBLUE AIRWAYS CORPORATION




By:    /s/ Scott Laurence
Name: Scott Laurence
Title: Head of Revenue and Planning
Date:


AMERICAN AIRLINES, INC.




By:    /s/ Vasu Raja
Name: Vasu Raja
Title: Chief Revenue Officer
Date:




NYDOCS02/1235638.6A


US-DOCS\116457038.21

--------------------------------------------------------------------------------








APPENDIX A
DEFINITIONS


As used in this Agreement, terms with their initial letters capitalized (or
otherwise defined) in the headings, recitals or elsewhere in this Agreement have
the meanings ascribed to them below (references herein to Sections refer to
sections of the main text of this Agreement unless otherwise noted):
“Acquisition” with respect to a Party occurs if such Party merges with,
acquires, consolidates with or gains Control of, any other carrier (or parent or
Affiliate of a carrier) through a single transaction or a series of related
transaction; except when either (i) such transaction is with an Affiliate of
such Party as of the Effective Date or (ii) such transaction constitutes a
Change of Control.
“Affected Party” has the meaning set forth in Section 6.1.
“Affiliate” means with respect to any person or entity, any other person or
entity, directly or indirectly, as of or after the Effective Date, Controlling,
Controlled by, or under Common Control with, such person or entity. Where a
Party has an equity interest in another carrier, but does not have Control of
the other carrier, the other carrier would not be deemed an “Affiliate.”
“Agreed Route Distances” means the route distances listed in Appendix 3 of the
MGIA, which are based upon the Great Circle Distances (as defined in the MGIA)
obtained from the U.S. Department of Transportation’s Bureau of Transportation
Statistics.
“Agreement” means this Northeast Alliance Agreement, including all Appendices
hereto, as may, from time to time, be amended or modified in accordance herewith
or therewith.
“Applicable Law” means all applicable laws of any jurisdiction including
ordinances, judgments, decrees, injunctions, writs, and orders or like actions
of any Competent Authority and the rules, regulations, orders or like actions of
any Competent Authority and the interpretations, licenses and permits of any
Competent Authority.
“American” has the meaning set forth in the preamble.
“Applicable Date” means, (i) with respect to JFK, (a) prior to any date on which
JFK ceases to be Slot Controlled, the Effective Date and (b) following any date
on which JFK ceases to be Slot Controlled and subsequently again becomes Slot
Controlled, the date on which it becomes subsequently Slot Controlled, (ii) with
respect to LGA, (a) prior to any date on which LGA ceases to be Slot Controlled,
the Effective Date and (b) following any date on which LGA ceases to be Slot
Controlled and subsequently again becomes Slot Controlled, the date on which it
subsequently becomes Slot Controlled, (iii) with respect to EWR, (a) the first
date on which EWR becomes Slot Controlled and (b) following any date on which
EWR ceases to be Slot Controlled and subsequently again becomes Slot Controlled,
the date on which it subsequently becomes Slot Controlled and (iv) with respect
to BOS, (a) the first date on which BOS becomes Slot Controlled and (b)
following any date on which BOS ceases to be Slot Controlled and subsequently
again becomes Slot Controlled, the date on which it subsequently becomes Slot
Controlled.
A “Burdensome Condition” means an amendment or subsequent agreement necessary to
resolve issues, objections or concerns raised by a Competent Authority related
to this Agreement or the Related Agreements (or with respect to a Change of
Control or Acquisition, as a result of the Change of Control or Acquisition)
that would require a Party to make payments or accept commitments, to accept
contract terms, to limit its






NYDOCS02/1235638.6A
US-DOCS\116457038.21

--------------------------------------------------------------------------------





operations, to impair any right with respect to the use of its assets or to
otherwise affect the Party, in each case, in a manner or to a degree that, after
giving effect to the sharing of any burden between the Parties, materially and
adversely affects the anticipated benefits to such Party, in the affected
Party’s judgment acting reasonably, under the relationships contemplated by this
Agreement and the Related Agreements.
“Change of Control” with respect to a Party occurs if (i) such Party agrees to
merge with, be acquired by, acquire, consolidate with or come under the Control
of, or consummates any of the foregoing transactions, with or into any other
person, group or entity through a single or a series of transactions; except
when such transaction is with a pre-existing Affiliate of such Party in a single
transaction unrelated to other transactions, or where immediately after such
merger or consolidation, the shareholders of the Party immediately prior to the
merger or consolidation continue to own at least 50% of the common equity of the
surviving entity and the shareholders of the transacting Party immediately prior
to the transaction continue to have the power, directly or indirectly, to elect
a majority of such Party’s board of directors and, if the transacting Party is
not the surviving entity, the surviving entity assumes in writing all of the
obligations and responsibilities of the transacting Party under this Agreement
and the Related Agreements, or (ii) such Party enters into a definitive
agreement to sell or otherwise transfer, all or substantially all of its assets
to any other person, group or entity except to an existing Affiliate of such
Party.
“Codeshare Agreement” means the bilateral Codeshare Agreement to be entered into
by the Parties, together with any amendments and successor agreements.
“Codeshared Flight” means any NEA Service on which two or more Parties (or their
Affiliates or Franchisees) place their designator codes.
“Competent Authority” means any domestic, foreign or supranational, national,
federal, state, county, local or municipal government body, bureau, commission,
board, board of arbitration, instrumentality, authority, agency, court,
department, minister, ministry, tribunal, official or public or statutory person
(whether autonomous or not) asserting jurisdiction over this Agreement or either
Party, including, for the avoidance of doubt, the United States Department of
Justice and the United States Department of Transportation, or any successor
thereto.
“Confidential Information” means (i) all confidential or proprietary information
of a Party and its Affiliates, including trade secrets, information concerning
past, present and future research, development, business activities and affairs,
finances, properties, methods of operation, processes and systems, customer
lists, customer information (such as passenger name records or data) and
computer procedures and access codes, and (ii) the terms and conditions of this
Agreement and the Related Agreements and any reports, invoices or other
communications between the Parties given in connection with the negotiation or
performance of this Agreement or the Related Agreements, and (iii) excludes (A)
information already in a Party’s possession prior to its disclosure by the other
Party, (B) information obtained from a third person or entity that is not
prohibited from transmitting such information to the receiving Party as a result
of a contractual, legal or fiduciary obligation to the Party whose information
is being disclosed, (C) information that is or becomes generally available to
the public, other than as a result of disclosure by a Party in violation of this
Agreement, and (D) information that has been or is independently acquired or
developed by a Party, or its Affiliate, without violating any of its obligations
under this Agreement.
“Contract Rejection Fee” has the meaning set forth in Section 5.7.5.
“Control” (which will be deemed to refer interchangeably to “Controlling,”
“Controlled by” and “under Common Control with”) means the power of any person
or persons acting as a group, directly or indirectly, to direct or cause the
direction of the management and policies of another person, group or entity,
whether




NYDOCS02/1235638.6A
US-DOCS\116457038.21

--------------------------------------------------------------------------------





through the ownership of voting securities or by contract or otherwise. Where a
Party to this Agreement is a shareholder in another carrier, but absent
Controlling other shareholders or being under Common Control with other
shareholders in the carrier, the Party cannot unilaterally direct or cause the
direction of management and policies of the carrier, then that Party will not be
deemed to “Control” such carrier for purposes of this Agreement.
“Disclosing Party” has the meaning set forth in Section 6.1.
“Effective Date” has the meaning set forth in the preamble.
“Equity Value” means, with respect to a Change of Control or Acquisition, the
aggregate market value of all of the outstanding equity of the transacting
Party, which shall be calculated as an amount equal to the product of (i) all of
the outstanding equity of the transacting Party as of the close of business on
the business day immediately preceding the public announcement of the
transaction by the transacting party multiplied by (ii) the daily volume
weighted average price of the common stock of the transacting Party (as reported
by Bloomberg Financial Markets or, if Bloomberg Financial Markets is not then
reporting such prices, by a comparable reporting service reasonably agreed by
the Parties) on the 30 trading day period ending on the close of business on the
business day immediately preceding the public announcement of the transaction by
the transacting party.
“European Region” means the region comprised of the member states of the
European Union, as well as the United Kingdom, Iceland, Norway and Switzerland.
“Exclusivity Termination Fee” has the meaning set forth in Section 5.7.2.
“Force Majeure Event” means acts of God, war, acts of terrorism, sabotage,
natural disaster, strike, lockout, labor dispute, work stoppage, fire, serious
accident, epidemic, pandemic or quarantine restriction, acts of government or
any other cause, whether similar or dissimilar, beyond the reasonable control of
a Party.
“Franchisee” means in relation to a Party, another carrier, other than an
Affiliate of such Party, that (i) operates certain flights exclusively for such
Party pursuant to a capacity purchase agreement, or (ii) operates under such
Party’s operating certificate and when doing so, uses the service standards and
the branding or paint scheme of such Party (or for American, the “American
Eagle” branding). As of the Effective Date, there are no Franchisees of JetBlue,
however, should JetBlue add Franchisee carriers in the future, American will be
informed in advance and this definition will be amended to include such
Franchisees, and Republic Airways Inc., SkyWest Airlines, Inc., and Mesa
Airlines, Inc. are the Franchisees of American solely with respect to flights
they operate for American.
“Frequent Flyer Program Agreement(s)” means the AAdvantage Participating Carrier
Agreement and the TrueBlue Participating Carrier Agreement, each to be entered
into by the Parties, and any amendments or successor agreements.
“Functional Committee” means standing or temporary committees appointed by the
Management Committee in accordance with Section 4.2.
“IATA” means the International Air Transportation Association.
“Impacted Party” has the meaning set forth in Section 3.4.2.1.
“Implementation Date” has the meaning set forth in Section 1.4.




NYDOCS02/1235638.6A
US-DOCS\116457038.21

--------------------------------------------------------------------------------





“JetBlue” has the meaning set forth in the preamble.
[***]
“Lounge Access Agreement” means the Lounge Access Agreement to be entered into
by the Parties, and any amendments or successor agreements.
“M&A Termination Fee” has the meaning set forth in Section 5.7.4.
“Major U.S. Carrier” means [***].
“Management Committee” means a joint management committee to oversee the NEA
appointed by the Parties in accordance with Section 4.1.
“Material Default” means a Party’s failure to perform or observe any term of
this Agreement or a Related Agreement which, individually or collectively with
any other such failure by such Party would (or would reasonably be expected to)
materially and adversely affect the collective benefits to the other Party under
all of such agreements considered as a whole over the remaining terms of such
agreements.
“Mutual Growth Incentive Agreement” or “MGIA” has the meaning set forth in the
Recitals.
“NEA” has the meaning set forth in the Recitals.
“NEA Airports” means the following airports: Boston Logan International Airport
(BOS), John F. Kennedy International Airport (JFK), LaGuardia Airport (LGA) and
Newark Liberty International Airport (EWR).
“NEA Routes” means [***]
“NEA Services” means all Scheduled Passenger Services of the Parties and their
Affiliates and Franchisees flying on the NEA Routes.
“Non-Maintaining Party” has the meaning set forth in Section 3.4.2.1.
“Non-Major U.S. Carrier” means an airline carrier that is not a Major U.S.
Carrier.
“oneworld Alliance” means the multilateral global airline alliance branded as
such, or any successor thereto.
“Related Agreements” has the meaning set forth in Section 1.2.
“Renewal Term” has the meaning set forth in Section 5.1.
“Scheduled Passenger Service” means any Service that is published for display
and sale to the public (either directly or through industry agents or other
approved intermediary Parties) in industry schedule information systems and
airline/airport operational systems with Service Type “J,” as defined in the
IATA Standard Schedules Information Manual, Appendix C.
“Services” means any and all flights operated by a Party or any of its
Affiliates and Franchisees.
[***]




NYDOCS02/1235638.6A
US-DOCS\116457038.21

--------------------------------------------------------------------------------





“Slot Controlled Airport” means, as of any date of determination, any of JFK,
LGA, EWR or BOS to the extent that such airport is subject to regulations
relating to use and allocation of slots that are substantially equivalent to
IATA Level 3 as of such date of determination. As of the Effective Date, JFK and
LGA are the only airports subject to this Agreement that are Slot Controlled
Airports. “Slot Holdings” means, as of any date of determination with respect to
either Party and any Slot Controlled Airport, the number of slots owned or
otherwise held by such Party and its Affiliates at such Slot Controlled Airport
as of such date and shall exclude any slots (i) leased or licensed from a third
party or held on a short term or temporary basis, (ii) - leased, licensed or
otherwise temporarily transferred to such Parties’ codeshare, interline or
alliance partners, (iii) leased, licensed or otherwise temporarily transferred
to the other Party and (iv) leased, licensed or otherwise temporarily
transferred to any other party for a contractual term of two comparable travel
seasons or less; provided that, any slot owned or otherwise held by either Party
as of any Applicable Date at any applicable Slot Controlled Airport that is sold
or otherwise permanently transferred to the other Party during the term of this
Agreement shall be deemed to be part of the original Party’s Slot Holding at all
times for purposes of Section 3.4.
“Slot Maintenance Threshold” has the meaning set forth in Section 3.4.2.3.
“Special Prorate Agreement” means the Special Prorate Agreement to be entered
into by the Parties, and any amendments or successor agreements.
“Subsequent Exclusivity Termination Fee” has the meaning set forth in Section
5.7.3.
“Termination Fee” means the Termination for Convenience Fee, the Exclusivity
Termination Fee, the Subsequent Exclusivity Termination Fee, the M&A Termination
Fee or the Contract Rejection Fee, as applicable.
“Termination for Convenience Fee” has the meaning set forth in Section 5.7.1.








NYDOCS02/1235638.6A
US-DOCS\116457038.21

--------------------------------------------------------------------------------






APPENDIX B
FREQUENT FLYER PARTICIPATION AGREEMENTS - SUMMARY OF TERMS




Summary of Agreement
American and JetBlue will enter into mutual frequent flyer program participation
agreements (each a “Frequent Flyer Participation Agreement”) on a reciprocal
basis pursuant to which each Party will be permitted to participate in the other
Party’s frequent flyer loyalty program (American’s AAdvantage Program and
JetBlue’s TrueBlue Program, respectively) such that each Party’s frequent flyer
program members (“Program Members”) will be able to (i) earn loyalty program
miles by travelling on the other Party’s flights system wide, and (ii) redeem
their loyalty program points for award travel on the other Party’s flights
systemwide.
Accrual Eligibility
Each Party will allow the other Party’s Program Members to accrue frequent flyer
program mileage/points by purchasing travel on the original Party’s eligible
accrual flights. The Parties will define in the Frequent Flyer Participation
Agreement which of such Party’s flights are eligible for accrual (“Accrual
Flights”), and the rate at which accrual miles or points will accrue for each
type of flight (which will vary based on the class of service purchased, the
marketing airline of such flight, and certain other flight specific factors).
Accrual Fees
The Parties will negotiate in good faith the cost per frequent flyer program
mile/point each Party will pay to the other Party for each accrual mile or point
that is accrued on its Accrual Flights by the other Party’s Program Members.
Award Travel
Each Party will allow the other Party’s Program Members to redeem frequent flyer
program miles or points for travel on the original Party’s eligible award travel
flights. The Parties will define in the Frequent Flyer Participation Agreements
which of such Party’s flights are eligible for such redemption (“Award
Flights”).
Award Travel Fees
The Parties will negotiate in good faith the amounts payable by each Party for
each Award Flight ticket that is redeemed, issued and flown by its Program
Members on the other Party’s Award Flight.
Reporting
The Parties will report regularly (weekly/monthly) with information to
facilitate calculation of payments, mileage accruals and award travel
redemption. Each Party will cooperate to reconcile any discrepancies in any
reporting, and to permit the other Party to perform audits to verify the
accuracy of any delivered reports.
Term and Termination
Each Frequent Flier Participation Agreement will have a perpetual term, except
that subject to the clause below regarding termination as it relates to the NEA
Agreement, [***], unless sooner terminated in accordance with its terms.


Neither Party may terminate a Frequent Flier Participation Agreement without
cause as provided above effective prior to the effective date of termination of
the NEA Agreement. The Frequent Flier Participation Agreements will also specify
(a) a right to terminate the agreements if the NEA Agreement is terminated, and
(b) a mechanism by which the Parties will negotiate whether to keep these
agreements in effect if the NEA Agreement is terminated.
Exclusivity
[***].





NYDOCS02/1235638.6A


US-DOCS\116457038.21

--------------------------------------------------------------------------------






APPENDIX C
SLOT USAGE AND MAINTENANCE TERMS
This Appendix sets forth the terms and conditions pursuant to which each Party
may temporarily lease or sublease Slots (as defined below) to the other Party at
the NEA Airports from time to time during the term of the Agreement. Any
capitalized term used but not defined in this Appendix C shall have the meaning
set forth elsewhere in the Agreement.
1.         Definitions. For purposes of this Appendix C, the term:
“DOT” shall mean the United States Department of Transportation and any
successor thereto.
“FAA” means the Federal Aviation Administration of the United States Department
of Transportation or any successor agency.
“Governmental Agency” means each national, federal, state, county, local or
municipal governmental or regulatory agency, department, commission, authority,
board, bureau, body, board of arbitration, court, instrumentality or minister,
ministry, official or public or statutory person (whether autonomous or not)
having or asserting jurisdiction over this Agreement or the Parties or subject
matter hereto, including the Port Authority of New York and New Jersey.
“Leased Slot” has the meaning set forth in Section 2.
“Lien” means any lien, mortgage, pledge, claim or other similar encumbrance.
“Providing Party” has the meaning set forth in Section 2.
“Receiving Party” has the meaning set forth in Section 2.
“Slot” means the right and operational authority to conduct a landing or
take-off operation at a specific time or during a specific time period at such
airport, including, without limitation, slots, arrival authorizations and
operating authorizations, whether pursuant to FAA or DOT regulations or orders
pursuant to Title 14, Title 49 or other federal statutes or regulations now or
hereinafter in effect.
“Slot Lease” has the meaning set forth in Section 2.
“Slot Regulations” means, FAA or DOT Orders, regulations or statutes then in
effect at the time of a proposed Slot Lease including, but not limited to: (i)
with respect to John F. Kennedy International Airport, the FAA Order “Limiting
Scheduled Operations at John F. Kennedy International Airport,” as amended,
originally issued January 15, 2008, most recently extended on September 11,
2018, and any subsequent similar notices; (ii) with respect to New York
LaGuardia Airport, the FAA Order “Operating Limitations at New York LaGuardia
Airport,” as amended, originally issued December 13, 2006, most recently
extended on September 11, 2018, and any subsequent similar notices; and (iii)
with respect to Newark Liberty International Airport, those policies described
in FAA’s “Notice of Submission Deadline for Schedule Information for Newark
Liberty International Airport for the Summer 2020 Scheduling Season,” issued
September 27, 2019, and any subsequent similar notices.
“Slot Term” has the meaning set forth in Section 4.


NYDOCS02/1235638.6A


US-DOCS\116457038.21

--------------------------------------------------------------------------------





“Use Provisions” means the FAA “use-or-lose” provisions and shall include any
future statutory or regulatory amendments to such provisions or successor or
replacement orders, notices, statutes, FAA actions or regulations related
thereto.
2.     Agreement. Subject to the conditions precedent set forth in Section 5 of
this Appendix, and pursuant to the terms and conditions of this Appendix, each
Party (the “Providing Party”) shall from time to time temporarily lease or
sublease Slots (each Slot so leased or subleased a “Leased Slot”) to the other
Party (the “Receiving Party”) as agreed by the Parties in furtherance of the NEA
activities pursuant to a lease agreement (each a “Slot Lease”) in the form
attached as Schedule 1 to this Appendix C. Notwithstanding anything in this
Appendix or any Slot Lease to the contrary, each Party as the Providing Party
shall retain all rights as owner or holder or primary or head lessor, as
applicable, of each Leased Slot subject to a Slot Lease and no transfer of title
shall be effected pursuant to this Appendix or any Slot Lease. The Receiving
Party agrees to use and maintain any Leased Slots in accordance with the Use
Provisions.
3.     Remuneration. Given the Parties’ relationship contemplated by the
Agreement, the Receiving Party shall not be obligated to pay the Providing Party
any remuneration for use of any applicable Leased Slots during the term of the
Agreement; provided, that, the Receiving Party maintains and uses the applicable
Leased Slots in accordance with the Use Provisions.
4.     Slot Term. Unless otherwise limited by Slot Regulations, the term of each
Slot Lease shall end on the earlier of (i) the last day of the IATA Season that
commences immediately after the date such Slot Lease becomes effective and (ii)
the “Lease End Date” set forth in the applicable Slot Lease (with respect to
each Leased Slot, the “Slot Term”). If the Receiving Party does not use and
maintain a Slot it receives under this Agreement in accordance with the Use
Provisions or any other applicable Slot Regulation or anticipates that it will
be unable to do so, the Receiving Party shall promptly return such Slot or Slots
to the Providing Party. Notwithstanding anything to the contrary in this
Appendix, any Slot Lease or the Agreement, each Slot Lease and the provisions
with respect to each Slot set forth in this Appendix shall be subject and
subordinate to the rights of any secured parties, collateral agent, collateral
trustee or other applicable financing party or financing party representative
with respect to any secured obligation of the applicable Providing Party
pursuant to which any applicable Slot has been pledged as, or becomes,
collateral from time to time; provided that, in the event of any enforcement or
foreclosure by any such financing party, the applicable Receiving Party shall be
permitted to continue to use the applicable Leased Slots pursuant to the terms
of the applicable Slot Lease until the end of the related Slot Term.
5.     Conditions Precedent.
a.
Effectiveness of the slot arrangements contemplated by this Appendix are subject
to the receipt of all required consents and approvals necessary for the
consummation of the transaction as set forth herein, including any of the
foregoing required by the FAA or other applicable Governmental Authority.

b.
Effectiveness of each Slot Lease is subject to the receipt of all required
consents and approvals necessary for the consummation of the transaction as set
forth herein, including any of the foregoing required by the FAA or other
applicable Governmental Authority.

c.
Each Party shall use commercially reasonable efforts to satisfy the conditions
precedent to the effectiveness of these slot arrangements and the effectives of
each Slot Lease.

6.     Governmental Filings. Each Party shall promptly file with each applicable
Governmental Agency any required applications for approval, waiver or consent
for consummation of the transactions contemplated


NYDOCS02/1235638.6A
US-DOCS\116457038.21

--------------------------------------------------------------------------------





by this Agreement, including but not limited to any filings required by the FAA.
Each Party agrees to use its reasonable business efforts to take, or cause to be
taken, and to assist and cooperate with the other Party in obtaining all
necessary actions, waivers, consents and approvals from the FAA and other
Governmental Agencies for the transactions contemplated by this Agreement.
7.     Transfer Prohibited. Each Party agrees and covenants that during the term
of the Agreement, it shall not return to the FAA, trade, rent, lease, slide,
sell, encumber in any manner whatsoever or otherwise transfer the Leased Slots
it receives from the Providing Party, without the prior written consent of the
Providing Party. In the event the Receiving Party subleases or transfers a
Leased Slot it has received from the Providing Party to any person or entity
contrary to the terms of this provision then such action shall be deemed null
and void and the Receiving Party shall promptly return such Leased Slots to the
Providing Party.
8.     Loss of a Slot.
a.
If the FAA or any other applicable Governmental Agency recalls, withdraws, takes
control of or otherwise restricts use of any Leased Slot for any reason,
provided action and such withdrawal or restriction is not the result of or in
connection with (i) a failure by the Receiving Party to comply with the Use
Provisions or other applicable Slot Regulations, or (ii) a breach of the
Agreement, then (A) the Management Committee will determine an equitable
accommodation, including substituting alternative slots, in the best interests
of the NEA, and (B) neither Party shall have any liability to the other as a
result of such withdrawal or restriction.

b.
If the cause for the loss or restriction on a Leased Slot is because of (i)
non-compliance by the Receiving Party with the Use Provisions or any other Slot
Regulation or (ii) a breach of the Agreement, the Receiving Party shall transfer
to the Providing Party, without cost to the Providing Party, a substitute Slot
(at the same airport as the airport to which such Leased Slot relates) for each
affected Slot. Each such substitute Slot shall be of the same frequency as the
applicable Leased Slot and within one hour variation of the applicable Leased
Slot. In the event that the Receiving Party is unable to transfer a substitute
slot to the Providing Party within three months after the recall, withdrawal,
taking of control of or other restriction by the appropriate governing authority
of the use of a Leased Slot because of non-compliance by the Receiving Party
with the Use Provisions, then the Receiving Party shall pay to the Providing
Party as liquidated damages, by wire transfer of immediately available funds,
the then-current fair market value of the affected Leased Slot and upon such
payment, this Agreement shall terminate as to such Leased Slot. The fair market
value shall be determined by a mutually acceptable appraiser within ten business
days after the expiration of such three month period (each of American and
JetBlue shall assist the slot appraiser in finalizing such determination within
such ten day period) and the Receiving Party shall pay such fair market value
within five days after such determination.

9.     Effects of Termination. Upon the expiration or termination of the
Agreement, each Party shall terminate the lease or sublease of or otherwise end
its use of, all Slots leased or subleased from the Providing Party and take all
actions reasonably necessary to facilitate the resumption of the Providing
Party’s sole use of such Slots at the earliest commercially reasonable date
following the termination of this Agreement, but in any event, no later than the
end of the next full season following the effective date of termination or
expiration. Upon the expiration or termination of any Slot Lease, the Receiving
Party will take all actions reasonably necessary to facilitate the resumption of
the Providing Party’s sole use of the applicable Leased Slots promptly following
the date of termination or expiration thereof.


NYDOCS02/1235638.6A
US-DOCS\116457038.21

--------------------------------------------------------------------------------






Schedule 1
[Form of] Slot Lease Agreement
[***]












NYDOCS02/1235638.6A
US-DOCS\116457038.21

--------------------------------------------------------------------------------






APPENDIX D
PROPRIETARY RIGHTS, PRIVACY AND DATA SECURITY ADDENDUM


American Airlines, Inc. and its Affiliates (solely for purposes of this
Addendum, collectively, “American”) and JetBlue Airways Corporation and its
Affiliates (solely for purposes of this Addendum, collectively, “JetBlue,” and
together with American, the “Parties,” and each a “Party”) have invested
extensive time, money and specialized resources into developing, collecting and
establishing their respective tangible and intangible proprietary assets. This
Proprietary Rights and Data Security Addendum (this “Addendum”) identifies and
acknowledges each Party’s respective proprietary rights, establishes baseline
commitments regarding data privacy and security and represents a set of standard
terms applicable to service providers and business partners when they enter into
contracts with a Party. Capitalized terms used in this Addendum are defined in
this Addendum unless otherwise expressly stated in this Addendum. In the event
of a conflict between the terms of this Addendum and the rest of the Northeast
Alliance Agreement to which this Addendum is attached (the “Agreement”), or in
the event of any duplication in terms or definitions in this Addendum, the terms
of this Addendum will override and only the definitions in this Addendum will be
used in interpreting this Addendum. American and JetBlue are each responsible
for ensuring compliance with the terms of this Addendum by its employees, agents
and contractors and all of the restrictions and obligations in this Addendum
that apply to American and JetBlue respectively, including all confidentiality
and data privacy and security obligations, should be read as also applying to
each Party’s employees, agents and contractors. All references to contractors in
this Addendum will include subcontractors, but each Party is still required to
comply with any limitations on subcontracting that may be contained in a Related
Agreement (as defined in the Agreement) and this Addendum. The term “including”
or “includes” means including without limiting the generality of any description
to which such term relates.
I.PROPRIETARY RIGHTS.
A.JetBlue Marks, Patents and Copyrights. All of JetBlue’s trademarks, trade
names, service marks, logos, symbols, images, trade dress and JetBlue
Identifiers (collectively, the “JetBlue Marks”), JetBlue’s inventions and patent
rights (“JetBlue Patents”), and copyright works created by or for JetBlue and/or
that may bear JetBlue’s copyright notice (the “JetBlue Copyright Works”), are
part of JetBlue’s intellectual property and are owned solely and exclusively by
JetBlue. “JetBlue IP” means collectively, JetBlue Marks, JetBlue Patents,
JetBlue Copyright Works, JetBlue trade secrets and confidential information, and
any intellectual property rights in and to any of the foregoing. JetBlue IP also
includes all of the foregoing that pertain to Affiliates of JetBlue Airways
Corporation, including other airline brands owned or operated by such Affiliates
or JetBlue Airways Corporation. More information about JetBlue IP is available
on https://brandfolder.com/s/qdeqsd-ezddgo-7cmxn0. Except for any express
permissions in a Related Agreement, American may not use or reproduce JetBlue
IP. If American is granted permissions to use JetBlue Marks, then American
agrees to go to https://brandfolder.com/s/qdequr-b72zu0-2r25e4 to download the
.jpeg of the approved JetBlue Marks and to comply with the JetBlue design
guidelines and the further terms and conditions posted on
https://brandfolder.com/s/qdeqsd-ezddgo-7cmxn0. American agrees not to (i) use
or register any domain name that is identical to or confusingly similar to any
of the JetBlue Marks, (ii) create, acquire, license, or support any internet
keyword or search term that contains any JetBlue Marks or other JetBlue IP, or
(iii) collect, use or reproduce JetBlue Identifiers, or combine JetBlue
Identifiers with other data, unless such collection, use or reproduction has
been expressly authorized by JetBlue in an affirmative statement or writing from
JetBlue.
B.American Marks, Patents and Copyrights. All of American’s trademarks, trade
names, service marks, logos, symbols, images, trade dress and American
Identifiers (collectively, the “American


NYDOCS02/1235638.6A
US-DOCS\116457038.21

--------------------------------------------------------------------------------





Marks”), American’s inventions and patent rights (“American Patents”), and
copyright works created by or for American and/or that may bear American’s
copyright notice (the “American Copyright Works”), are part of American’s
intellectual property and are owned solely and exclusively by American.
“American IP” means collectively, American Marks, American Patents, American
Copyright Works, American trade secrets and confidential information, and any
intellectual property rights in and to any of the foregoing. American IP also
includes all of the foregoing that pertain to Affiliates of American Airlines,
Inc., including other airline brands owned or operated by such Affiliates or
American Airlines, Inc. More information about American IP is available on
https://www.AA.com. Except for any express permissions in a Related Agreement,
JetBlue may not use or reproduce American IP. If JetBlue is granted permissions
to use American Marks, then JetBlue agrees to go to https://brand.aa.com/login/
to download the .jpeg of the approved American Marks and to comply with the
American Airlines design guidelines and the further terms and conditions posted
on https://brand.aa.com/login/. JetBlue agrees not to (i) use or register any
domain name that is identical to or confusingly similar to any of the American
Marks, (ii) create, acquire, license, or support any internet keyword or search
term that contains any American Marks or other American IP, or (iii) collect,
use or reproduce American Identifiers, or combine American Identifiers with
other data, unless such collection, use or reproduction has been expressly
authorized by American in an affirmative statement or writing from American.
C.Trade Secrets, Confidential Information and Data Security. Both Parties rely
on many trade secrets and types of confidential information. American Data is
confidential information of American and in many instances this information is
protected as a trade secret. JetBlue Data is confidential information of JetBlue
and in many instances this information is protected as a trade secret. The
Agreement includes details regarding the Parties’ confidentiality obligations.
In addition to any obligations set forth in Article 6 of the Agreement, each
Party must each comply with all the requirements set forth in this Addendum,
including the Schedules to this Addendum.
D.JetBlue Data. As between American and JetBlue (i.e., without addressing rights
of third parties), JetBlue Data is solely owned by JetBlue, including all
rights, title and interest in and to JetBlue Data. Except for any Permitted Data
Uses in the Related Agreements, American may not use, edit, modify, create
derivatives, combinations or compilations of, combine, associate, synthesize,
re-identify, reverse engineer, reproduce, display, distribute, disclose, sell or
otherwise Process any JetBlue Data. American agrees not to breach any
restrictions, if any, that apply to Other JetBlue Data in the Related Agreements
or any other agreements to which American is a party. In consideration of the
business relationship established by the Related Agreements, American agrees not
to use JetBlue Data or Other JetBlue Data in a manner that is harmful to
JetBlue. American is not authorized to agree to third party terms and conditions
that would assign, transfer, or license JetBlue Data, Other JetBlue Data or
JetBlue’s proprietary rights in JetBlue Data or Other JetBlue Data to a third
party or otherwise negatively impact JetBlue’s proprietary rights to JetBlue
Data or Other JetBlue Data, unless such third party arrangements are identified
as being Permitted Data Uses and have been approved by JetBlue.
E.American Data. As between JetBlue and American (i.e., without addressing
rights of third parties), American Data is solely owned by American, including
all rights, title and interest in and to American Data. Except for any Permitted
Data Uses in the Related Agreements, JetBlue may not use, edit, modify, create
derivatives, combinations or compilations of, combine, associate, synthesize,
re-identify, reverse engineer, reproduce, display, distribute, disclose, sell or
otherwise Process any American Data. JetBlue agrees not to breach any
restrictions, if any, that apply to Other American Data in the Related
Agreements or any other agreements to which JetBlue is a party. In consideration
of the business relationship established by the Related Agreements, JetBlue
agrees not to use American Data or Other American Data in a manner that is
harmful to American. JetBlue is not authorized to agree to third party terms and
conditions that would assign,


NYDOCS02/1235638.6A
US-DOCS\116457038.21

--------------------------------------------------------------------------------





transfer, or license American Data, Other American Data or American’s
proprietary rights in American Data or Other American Data to a third party or
otherwise negatively impact American’s proprietary rights to American Data or
Other American Data, unless such third party arrangements are identified as
being Permitted Data Uses and have been approved by American.
F.No Implied Rights. No right, license, permission, or ownership or other
interest of any kind in or to the American IP, American Data, Other American
Data, JetBlue IP, JetBlue Data or Other JetBlue Data is or is intended to be
given or transferred to or acquired by each Party except as expressly stated in
writing in the Related Agreements.
G.Prohibited Internet Practices. Each Party agrees that it will not, and will
not authorize or encourage any third party to, directly or indirectly (i) use
any automated, deceptive or fraudulent means to generate impressions,
click-throughs, or any other actions in relation to advertisements or Internet
promotions on the other Party’s Electronic Properties or in relation to
advertisements or Internet promotions of other Party (or its products or
services) on third party websites, or (ii) collect or Process data from the
other Party’s Electronic Property other than as has been expressly authorized by
such other Party in the Related Agreements or another written agreement with the
other Party. Neither Party generally authorizes so called “screen-scraping” of
its Electronic Properties and any automated extraction of data from the other
Party’s Electronic Properties or tracking of activity on the other Party’s
Electronic Properties may only be conducted with the prior written consent of
the other Party.
II.COVERED PERSONAL DATA
A.General. The types of Personal Data, the categories of Data Subjects to whom
that Personal Data relate, and the Processing operations carried out by JetBlue
and American pursuant to the Related Agreements are as set out in the Schedules
to this Addendum. The duration of the Processing will be for the term of or as
permitted by the Related Agreements. The subject-matter and the objective of the
Processing will be for each Party to exercise its rights and perform its
obligations under the Related Agreements.
B.Compliance with Law. Each Party shall comply with Data Law applicable to such
Party in its performance or receipt of services under the Related Agreements or
to the Covered Personal Data. Each Party represents and warrants that:
•
as a disclosing Party (the “Providing Party”), it will not disclose any Covered
Personal Data to the other Party (the “Receiving Party”) save where this is
lawful and in a form which is lawful;

•
the sharing of the Covered Personal Data pursuant to the Related Agreements is
carried out in accordance with any notices supplied to and consents, if any,
obtained from Data Subjects; and

•
it will not Process any Covered Personal Data other than in accordance with Data
Law applicable to such Party in its performance or receipt of services under the
Related Agreements or to the Covered Personal Data.

C.Personal Data Collection. For the avoidance of doubt, with respect to Personal
Data collected from a Data Subject directly by a Party or by a third party
acting on behalf of such Party, such Party is an independent data controller,
and such Party shall be deemed a Disclosing Party if such Personal Data is
transferred between such Party and the other Party. Notwithstanding any sharing
of Personal Data between the Parties, Data Subject requests with respect to any
Personal Data made to one Party arising out of particular


NYDOCS02/1235638.6A
US-DOCS\116457038.21

--------------------------------------------------------------------------------





ticket purchases from the other Party, or related to participation in the other
Party’s frequent flyer program, or otherwise implicating the Data Subject’s
relationship with the other Party will be referred to and handled by the other
Party.
D.International Data Transfer. With respect to any transfer of Covered Personal
Data between the Parties, the Parties will work in good faith to put in place an
appropriate transfer agreement or other mechanism as may be necessary to comply
with Data Law. With respect to any transfer of Covered Personal Data by or on
behalf of the Receiving Party to a third party, the Receiving Party shall be
responsible for putting in place an appropriate transfer agreement or other
mechanism as may be necessary to comply with Data Law.
E.Assistance. The Receiving Party shall provide, upon the Disclosing Party’s
request and at the Disclosing Party’s sole expense, reasonable assistance as may
be required for the Disclosing Party to comply with its obligations under Data
Law regarding Covered Personal Data. Each Party, as an independent data
controller, shall be responsible for complying with or otherwise responding to
applicable Data Subject requests regarding Personal Data related to the
Agreement that is in such Party’s possession or control.
F.PCI DSS Compliance. If, in connection with the Agreement, a Party Processes
payment card data, cardholder data, or sensitive authentication data on behalf
of the other Party or if such Party otherwise can impact the security of such
data belonging to the other Party, then (a) such Party is responsible for the
security of such data to the extent it can impact the security thereof, (b) such
Party covenants that it has performed an assessment to confirm that the material
aspects of its Security Policies, Security Procedures, and Security Technical
Controls (as they pertain to such Party’s, or any of its agents’ or
contractors’, Processing of such data) comply with the PCI DSS, (c) such Party
shall repeat such assessment each year during the term of the Agreement, as
applicable, and (d) each Party shall reasonably cooperate with the other Party
regarding maintaining each Party’s PCI DSS certification or compliance.
G.Data Protection. The Receiving Party shall at all times keep confidential all
Covered Personal Data it Processes pursuant to the Agreement. The Receiving
Party may disclose covered Personal Data to its employees, officers,
representatives, advisers or contractors (“Processors”) who need to know such
information to fulfill the Purposes, provided that the Receiving Party ensures
its Processors are subject to appropriate binding written security and
confidentiality obligations. Taking into account the sensitivity of such data,
the Receiving Party shall implement organizational, physical, technical, and
administrative measures to protect Covered Personal Data against unauthorized or
accidental access, loss, alteration, disclosure, destruction, or other
unauthorized or unlawful forms of Processing.
H.Security Reviews. Each Party will, upon request, provide the other Party
(a) reasonable access to personnel to knowledgeably discuss and provide good
faith responses to reasonable security questions and questionnaires regarding
the Party’s Security Policies, Security Procedures, and Security Technical
Controls, and (b) any compliance certifications of the Party’s agents and
contractors, in each case, as they relate to the Processing of the other Party’s
data. Neither Party will exercise this right more frequently than once per
12-month period.
I.Security Incidents. Each Party shall promptly notify the other Party in
writing upon discovering or otherwise learning of a Security Incident affecting
the other Party. Following any Security Incident affecting both Parties, each
Party shall consult with the other Party in good faith regarding Remediation
Efforts that may be necessary or reasonable. Each Party shall be responsible for
its own costs associated with Remediation Efforts and shall reasonably cooperate
with the other Party regarding the other Party’s Remediation Efforts.


NYDOCS02/1235638.6A
US-DOCS\116457038.21

--------------------------------------------------------------------------------





J.Notifications to Data Subjects. In the event of a Security Incident affecting
both Parties, each Party shall consult with the other Party in good faith
regarding Data Subject notifications. Any notifications to Data Subjects
regarding a Security Incident will be responsibility of the Party that caused,
or that is otherwise responsible for, the applicable Security Incident;
provided, however, that in no event shall the notifying Party refer to or name
the other Party in connection with any such notifications to Data Subjects
without the other Party’s prior written consent. Notwithstanding the foregoing,
if a Party is under a legal obligation to provide notifications to Data Subjects
regarding a Security Incident affecting both Parties, then (a) such Party shall
provide Notice to the other Party in writing promptly after concluding that such
Party has the legal obligation to provide notifications to Data Subjects, and
shall explain in such Notice to the other Party the basis for the legal
obligation, and (b) such Party shall not refer to or name the other Party in
connection with any such notifications to Data Subjects without the other
Party’s prior written consent, except solely to the extent required by the legal
obligation (in which case, such Party shall explain in such Notice to the other
Party the basis for such Party being required to refer to or name the other
Party).
III.DEFINITIONS.
The following terms will have the meanings described below in this Addendum.
“JetBlue Data” means all data or information, in any form or format, including
interim, Processed, compiled, summarized, or derivative versions of such data or
information, and any insights that may be learned from such data or information,
that may exist in any system, database, or record that is either (i) provided by
or on behalf of JetBlue or its customers to American, or (ii) is obtained,
developed, produced or Processed by American or American’s systems, in each of
(i) and (ii) in connection with the relationship or arrangements established by
the Related Agreements, but excluding any data or information that is expressly
defined as owned by American in the Related Agreements. Any successors,
equivalents, compilations or derivatives of the foregoing, whether now known or
hereafter devised, and in any medium or format, are also JetBlue Data. For
example, copying or tracking of any portion of JetBlue Data to create a separate
set of information or database constitutes a derivative and is within the
definition of JetBlue Data. If it is unclear to American whether any particular
information constitutes JetBlue Data and is subject to this definition or to any
exceptions to the definition set forth in the Related Agreements, such
information will be deemed to be JetBlue Data under this definition and not be
subject to any such exception until such matter is resolved. JetBlue agrees to
work with American in good faith to resolve such uncertainties. JetBlue Data
includes JetBlue Personal Data.
“JetBlue Electronic Property” means (i) the web site located at the URL
www.jetblue.com and any other web site controlled by JetBlue, (ii) any JetBlue
mobile device apps, (iii) any other sites, apps, kiosks or other properties for
consumer interaction that are owned or controlled by JetBlue, including emails
with linked content and mini-sites, and (iv) versions and successors of the
foregoing, any form or format now known or later developed, that may be used by
JetBlue customers.
“JetBlue Identifiers” means any information or indicator that identifies and
relates solely to JetBlue or a product or service of JetBlue (e.g., TrueBlue or
TrueBlue membership number or a designation of a passenger as a “MOS” or
“Mosaic” member of the TrueBlue program) and any derivatives of such data (e.g.,
converting an TrueBlue number or MOS status to a code or number that identifies
an individual as a TrueBlue member or Mosaic level member). If JetBlue
Identifiers are provided, obtained, developed, produced or Processed by American
or American’s systems in connection with the relationship or arrangements
established by the Related Agreements then those JetBlue Identifiers are a
subcategory of JetBlue Data, and if not, then they are a subcategory of Other
JetBlue Data.


NYDOCS02/1235638.6A
US-DOCS\116457038.21

--------------------------------------------------------------------------------





“JetBlue Personal Data” means any and all Personal Data that American Processes
on behalf of JetBlue in connection with the relationship or arrangements
established by the Related Agreements.
“American Data” means all data or information, in any form or format, including
interim, Processed, compiled, summarized, or derivative versions of such data or
information, and any insights that may be learned from such data or information,
that may exist in any system, database, or record that is either (i) provided by
or on behalf of American or its customers to JetBlue, or (ii) is obtained,
developed, produced or Processed by JetBlue or JetBlue’s systems, in each of (i)
and (ii) in connection with the relationship or arrangements established by the
Related Agreements, but excluding any data or information that is expressly
defined as owned by JetBlue in the Related Agreements. Any successors,
equivalents, compilations or derivatives of the foregoing, whether now known or
hereafter devised, and in any medium or format, are also American Data. For
example, copying or tracking of any portion of American Data to create a
separate set of information or database constitutes a derivative and is within
the definition of American Data. If it is unclear to JetBlue whether any
particular information constitutes American Data and is subject to this
definition or to any exceptions to the definition set forth in the Related
Agreements, such information will be deemed to be American Data under this
definition and not be subject to any such exception until such matter is
resolved. American agrees to work with JetBlue in good faith to resolve such
uncertainties. American Data includes American Personal Data.
“American Electronic Property” means (i) the web site located at the URL
www.aa.com and any other web site controlled by American, (ii) any American
mobile device apps, (iii) any other sites, apps, kiosks or other properties for
consumer interaction that are owned or controlled by American, including emails
with linked content and mini-sites, and (iv) versions and successors of the
foregoing, any form or format now known or later developed, that may be used by
American customers.
“American Identifiers” means any information or indicator that identifies and
relates solely to American or a product or service of American (e.g., AAdvantage
or Admirals Club membership number or a designation of a passenger as an “EXP”
or “Executive Platinum” member of the AAdvantage program) and any derivatives of
such data (e.g., converting an AAdvantage number or EXP status to a code or
number that identifies an individual as an advantage member or Executive
Platinum level member). If American Identifiers are provided, obtained,
developed, produced or Processed by JetBlue or JetBlue’s systems in connection
with the relationship or arrangements established by the Related Agreements then
those American Identifiers are a subcategory of American Data, and if not, then
they are a subcategory of Other American Data.
“American Personal Data” means any and all Personal Data that JetBlue Processes
on behalf of American in connection with the relationship or arrangements
established by the Related Agreements.
“Covered Personal Data” means Personal Data which is transferred by or on behalf
of a Providing Party to a Receiving Party pursuant to the Related Agreements,
and any copies or derivatives resulting from the Receiving Party’s Processing of
such Personal Data.
“Data Law” means, as in effect from time to time, any law, rule, regulation,
declaration, decree, directive, statute or other enactment, order, mandate or
resolution, which is applicable to either JetBlue or American, issued or enacted
by any domestic or foreign, supra-national, national, state, county, municipal,
local, territorial or other government or bureau, court, commission, board,
authority, or agency, anywhere in the world, relating to data security, data
protection and/or privacy, including the General Data Protection Regulation.
“Data Subject” means an identified or identifiable natural person. An
identifiable natural person is one who can be identified, directly or
indirectly, in particular by reference to an identifier such as a name, an


NYDOCS02/1235638.6A
US-DOCS\116457038.21

--------------------------------------------------------------------------------





identification number, location data, an online identifier or to one or more
factors specific to the physical, physiological, genetic, mental, economic,
cultural or social identity of that natural person.
“EEA” means the European Economic Area.
“General Data Protection Regulation” means Regulation (EU) 2016/679 of the
European Parliament and of the Council of 27 April 2016 on the protection of
natural persons with regard to the processing of personal data and on the free
movement of such data, and any implementing, derivative or related legislation,
rule, regulation, and regulatory guidance, as amended, extended, repealed and
replaced, or re-enacted from time to time.
“Notice” means, for American, a notice delivered to privacy@aa.com, with a copy
delivered personally or by prepaid overnight confirmed delivery service to the
attention of Data Privacy Officer, American Airlines, Inc., 1 Skyview Drive, MD
8B503, Fort Worth, TX 76155, and for JetBlue, a notice delivered to
brandon.nelson@jetblue.com, with a copy delivered personally or by prepaid
overnight confirmed delivery service to JetBlue Airways Corporation, 27-01
Queens Plaza North, Long Island City, New York, 11101.
“Other American Data” means any data or other information from any source that
is not provided, obtained, developed, produced or Processed by JetBlue or
JetBlue’s systems in connection with the relationship or arrangements
established by the Related Agreements (and thus does not fall within the
definition of American Data) but that does identify or can be used to identify
American, American’s products and services, or a person (or a computer or device
of such person) in their capacity as an American customer. For example, an
Internet tracking device, such as a cookie, that is dropped onto a passenger’s
computer after visiting aa.com would be Other American Data if Processing of
such cookies is not the subject of the Related Agreements.
“Other JetBlue Data” means any data or other information from any source that is
not provided, obtained, developed, produced or Processed by American or
American’s system in connection with the relationship or arrangements
established by the Related Agreements (and thus does not fall within the
definition of JetBlue Data) but that does identify or can be used to identify
JetBlue, JetBlue’s products and services, or a person (or a computer or device
of such person) in their capacity as a JetBlue customer. For example, an
Internet tracking device, such as a cookie, that is dropped onto a passenger’s
computer after visiting JetBlue.com would be Other JetBlue Data if Processing of
such cookies is not the subject of the Related Agreements.
“Permitted Data Uses” means the express permissions to use American Data or
JetBlue Data, as applicable, specified in the Related Agreements.
“Personal Data” means any information relating to a Data Subject.
“Privacy Policy” means an entity’s consumer facing online privacy policy that
describes how such entity Processes Covered Personal Data.
“Process” or “Processing” means, with respect to the data of each Party, any
operation or set of operations that is performed upon such data, whether or not
by automatic means, including, but not limited to, obtaining, developing,
producing, collecting, recording, organizing, structuring, accessing, using,
adapting, altering, modifying, retrieving, consulting, copying, reproducing,
analyzing, disclosing, disseminating, making available, aligning, combining,
blocking, restricting, transmitting, transferring, selling, renting, storing,
retaining, destroying, deleting, or erasing such data. For the avoidance of
doubt, “Process” includes the compilation or correlation of a Party’s data with
information from other sources and the application of algorithmic analysis to
create new or derivative data sets from American Data or JetBlue Data, as
applicable.


NYDOCS02/1235638.6A
US-DOCS\116457038.21

--------------------------------------------------------------------------------





“Purpose” has the meaning given in Schedule 1, Schedule 2, and Schedule 3 to
this Addendum.
“Remediation Efforts” means, with respect to any Security Incident, activities
designed to remedy a Security Incident which may be required by a Data Law or by
a Party’s policy or procedures, or which may otherwise be necessary, reasonable
or appropriate under the circumstances, commensurate with the nature of such
Security Incident. Remediation Efforts may include (i) development and delivery
of legal notices to affected individuals or other third parties, (ii)
establishment and operation of toll-free telephone numbers (or, where toll-free
telephone numbers are not available, dedicated telephone numbers) for affected
individuals to receive specific information and assistance, (iii) procurement of
credit monitoring, credit or identity repair services and identity theft
insurance from third parties that provide such services for affected
individuals, (iv) provision of identity theft insurance for affected
individuals, (v) cooperation with and response to regulatory, government and/or
law enforcement inquiries and other similar actions, (vi) undertaking of
investigations (internal or in cooperation with a governmental body) of such
Security Incident, including forensics, (vii) public relations and other crisis
management services, and (viii) cooperation with and response to litigation with
respect to such Security Incident (including, but not limited to, class action
suits or similar proceedings), and in each case of examples (i) through (viii),
payment of legal costs, disbursements, fines, settlements and damages.
“Security Incident” means with respect to any American Data that is Processed by
JetBlue or JetBlue employees, agents or contractors or JetBlue Data that is
Processed by American or American employees, agents or contractors (i) the loss
or misuse (by any means) of such American Data or JetBlue Data, (ii) the
accidental, inadvertent, unauthorized, and/or unlawful destruction, alteration,
disclosure of, access to, corruption, sale, or rental or other Processing of
such American Data or JetBlue Data, (iii) any suspected, attempted or confirmed
act or omission that would result in any of the events described in clause (i)
or (ii), or (iv) a material failure to comply with the Security Requirements.
“Security Policies” means statements of direction for Security Requirements and
mandating compliance with Data Laws. Typically, Security Policies are high level
instructions to management on how an organization is to be run with respect to
Security Requirements.
“Security Procedures” means statements of the step-by-step actions taken to
achieve and maintain compliance with Security Requirements.
“Security Technical Controls” means any specific hardware, software or
administrative mechanisms necessary to enforce the Security Requirements.
Security Technical Controls specify technologies, methodologies, implementation
procedures, and other detailed factors or other processes to be used to
implement and maintain Security Policy elements relevant to specific groups,
individuals, or technologies.


NYDOCS02/1235638.6A
US-DOCS\116457038.21

--------------------------------------------------------------------------------





Schedule 1
Description of Data Processing for Codeshare Agreement


[***]








NYDOCS02/1235638.6A
US-DOCS\116457038.21

--------------------------------------------------------------------------------





Schedule 2


Description of Data Processing for AAdvantage Participating Carrier Agreement


[***]








NYDOCS02/1235638.6A
US-DOCS\116457038.21

--------------------------------------------------------------------------------





Schedule 3
Description of Data Processing for TrueBlue Participating Carrier Agreement


[***]














NYDOCS02/1235638.6A
US-DOCS\116457038.21